Judgment, Supreme Court, New York County (Schwalb, J.), rendered August 28,1980, after a jury trial, convicting defendants-appellants Howard Weiss and Trap-A-Trip, Ltd., of 20 counts of grand larceny in the second degree and 78 counts of falsifying business records in the first degree and sentencing defendant Weiss to concurrent terms with a maximum of two and one third to seven years and a fine of $50,000, unanimously modified, as a matter of discretion in the interest of justice, to reduce the minimum of each sentence of incarceration to one year, and otherwise affirmed. We find the minimum sentences imposed excessive to the extent indicated. Concur — Sandler, J. P., Ross, Carro and Silverman, JJ.